Per Curiam.

The verdict and judgment on the merits are altogether with the plaintiff below. Strict justice has been done; and the only question is, whether the judgment must be reversed for the variance between the summons and the declaration. By the 17th section of the act for the recovery of debts to the value of twenty five dollars, it is pro*162vided, that on a certiorari, this Court shall proceed, and give judgment, as the very right ol" the case may appear, without regarding any imperfection, omission, or defect in the proceedings, before the Court below, in mere matters of form. The variance between the process and declaration was a mere matter of form ^ the very right of the cause is clearly with the defendant in error, and the judgment must, therefore, be affirmed. (10 Johns. Rep. 240.)
Judgment affirmed.